Exhibit 10.3

 

The Rouse Company

10275 Little Patuxent Parkway

Columbia, MD 21044

 

August 9, 2004

 

Anthony W. Deering

The Rouse Company

10275 Little Patuxent Parkway

Columbia, MD 21044

 

Dear Mr. Deering:

 

As authorized by the Board of Directors of The Rouse Company (the “Company”),
the Employment Agreement, dated as of September 24, 1998, as amended, to which
you and the Company are parties (the “Employment Agreement”), is hereby amended
as follows:

 

1.                                    The payments and benefits to be paid and
provided pursuant to Sections 4.3, 4.6 and 4.7 of the Employment Agreement
following a Change in Control (as defined in the Employment Agreement) of the
Company shall be subject to Exhibit A attached hereto and accordingly may be
reduced upon application of the formula set forth therein.

 

2.                                      As you know, accruals under the
Company’s tax-qualified Pension Plan (the “Pension Plan”) and Supplemental
Benefit Retirement Plan (the “SERP”) have been frozen, and these plans are in
the process of being terminated.  Accordingly, in full satisfaction of the
Company’s obligation under the Employment Agreement to pay you the “Retirement
Supplement” (as defined in Section 2.4 thereof), the Company shall contribute
[$1,696,102] to your account maintained under the Company’s Savings Plan in a
direct rollover, and the Company shall credit [$12,313,764] to your notional
account maintained under the Company’s Excess Savings Plan.  This contribution
and this credit shall be made on the date on which distributions and credits are
made in respect of other participants in the Pension Plan and the SERP.  You
acknowledge and agree that this contribution and this credit equal, in the
aggregate, the present value of your frozen accrued benefit under the Pension
Plan and the SERP.

 

3.                                    The references to “the SERP” in Section
4.3(h)(A) of your Employment Agreement shall be deemed to refer to the Company’s
Excess Savings Plan, and Section 4.3(h)(B) of your Employment Agreement is
hereby deleted.

 

In all respects other than as amended by this letter, the Employment Agreement
shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

Please acknowledge your agreement to the above amendment by signing this letter
below and returning a copy to me.

 

 

 

Very truly yours,

 

 

 

THE ROUSE COMPANY

 

 

 

 

 

/s/

Gordon H. Glenn

 

By:

Gordon H. Glenn

 

Its:

Senior Vice President,

 

 

General Counsel and Secretary

 

 

 

 

ACKNOWLEDGED AND AGREED

 

 

 

 

 

/s/ Anthony W. Deering

 

 

Anthony W. Deering

 

 

--------------------------------------------------------------------------------


 

Exhibit A

Reduction of Payments and Benefits

 

Notwithstanding any provision of the Employment Agreement to the contrary, in
the event that the Total Executive Parachute Payments (as hereinafter defined)
exceed 2% of the Subject Amount (as hereinafter defined), then the payments and
benefits to be paid and provided to you hereunder shall be reduced to the
Reduced Amount (as hereinafter defined). Unless you shall have given prior
written notice to the Company specifying a different order by which to
effectuate such reduction, those payments and benefits that are not payable in
cash shall be reduced or eliminated first, and those payments and benefits that
are payable in cash shall be reduced or eliminated only after all non-cash
payment and benefits have been eliminated and, in each case payments and
benefits shall be reduced in reverse order beginning with those that are to be
paid the farthest in time from the date of the Change in Control.  Any notice
given by you pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing your rights and
entitlements to any benefits or compensation.

 

For purposes of this Exhibit A, the following terms shall have the following
meanings:

 

“Total Executive Parachute Payments” means the total aggregate cash value of all
payments in the nature of compensation that are contingent on a change in
ownership or control of the Company (as determined under Treasury Regulation
§ 1.280G-1 or successor regulation thereto) to be paid or provided to you
pursuant to Sections 4.3 and 4.6 (and, if applicable, Section 4.7) of the
Employment Agreement and to all executives who are parties to Executive
Agreements with the Company that provide the same (or substantially similar)
payments and benefits as those payments and benefits to be paid or provided to
you pursuant to Sections 4.3 and 4.6 (and, if applicable, Section 4.7) of the
Employment Agreement (it being understood that the application of different
multiples or formulas in calculating substantially similar types of payments or
benefits shall not cause such payments or benefits not to be substantially
similar), determined immediately following the Change in Control and assuming
that your employment and the employment of all executives who are parties to
Executive Agreements have been terminated immediately following the Change in
Control under circumstances that entitle you and them to such payments and
benefits.

 

“Reduced Amount” means the product of (i) 2% of the Subject Amount times (ii) a
fraction, the numerator of which is the portion of the Total Executive Parachute
Payments allocable to you and the denominator of which is the Total Executive
Parachute Payments.

 

“Subject Amount” means the amount determined by multiplying (i) the total number
of outstanding shares of common stock of the Company (the “Common Shares”)
immediately prior to the Change in Control (assuming, for this purpose, that all
securities convertible into Common Shares have been so converted, other than

 

--------------------------------------------------------------------------------


 

stock options and warrants as to which the per share exercise price exceeds the
last publicly available trading price of a Common Share prior to the Change in
Control (or, if higher, the per share cash value of the consideration to be paid
to holders of the Common Shares as a result of the Change in Control) times (ii)
the last publicly available trading price of a Common Share prior to the Change
in Control (or, if higher, the per share cash value of the consideration to be
paid to holders of the Common Shares as a result of the Change in Control);
provided, that there shall be subtracted therefrom the aggregate exercise price
of all stock options and warrants not so excluded.

 

--------------------------------------------------------------------------------